Citation Nr: 1525615	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  12-12 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disability exhibited by breathing problems.

2.  Entitlement to service connection for a disability exhibited by equilibrium problems.

3.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his friend.
ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1969.  Service in the Republic of Vietnam is indicated by the record.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In May 2008, the Veteran filed a claim for a compensable increased disability rating for defective hearing.  In the November 2009 rating decision, the RO denied a compensable increased disability for defective hearing.  In September 2010, the Veteran submitted a notice of disagreement with the November 2009 rating decision.  In April 2012, the RO issued a statement of the case (SOC) for a compensable increased disability for defective hearing.  However, the Veteran has not submitted a substantive appeal as to this issue; thus, the Board does not have jurisdiction over this claim.  See 38 C.F.R. § 20.200 (2014) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).

In March 2015, the Veteran presented sworn testimony during a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to service connection for a disability exhibited by equilibrium problems and entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to service-connected diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

Chronic disability exhibited by breathing problems did not have its clinical onset in service and is not otherwise related to active duty.


CONCLUSION OF LAW

A disability exhibited by breathing problems was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, a pre-decisional notice letter dated in June 2008 complied with VA's duty to notify the Veteran with the service connection claim adjudicated herein.  Specifically, the letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.   

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show pertinent disabilities that were related to active duty or a service-connected disability would be helpful in establishing the service connection claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103; they have not identified any prejudice in the conduct of the Board hearing.  

Regarding VA's duty to assist, the RO obtained service personnel records, service treatment records (STRs), as well as, private treatment records in furtherance of his claim.  

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. 

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  There must, however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

In this case, the Veteran has not been afforded a VA examination or an opinion as to his disability exhibited by breathing problems.  However, as detailed below the Board finds the Veteran's assertions of an in-service incident or injury resulting in breathing problems lack credibility, and his STRs are otherwise silent to any disability exhibited by breathing.  Furthermore, there is no indication that the claimed disability may be associated with an established event, injury or disease in service. Accordingly, the Board finds an examination and medical nexus opinion are not necessary as even the low standard McLendon, 20 Vet. App. at 83. has not been met. 

Accordingly, VA has no duty to inform or to assist that has been unmet. 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Service connection connotes many factors but basically means that the evidence establishes that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisted such service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of the VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b).  Here, as will be detailed below, the Veteran does not relate his breathing problems to any incident of his combat service rather he asserts that went into a gas chamber as a form of punishment by his drill sergeant.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for consideration. 

Here, the Veteran asserts that his disability exhibited by breathing problems is due to his military service.  See, e.g., Board hearing transcript dated March 2015.  For the reasons set forth below, the Board concludes that service connection is not warranted.

The Veteran's STRs, including his July 1966 enlistment examination report and December 1969 separation examination report, are absent any complaints, treatment, or diagnosis of any breathing problems.  Specifically, the Veteran denied that he had any shortness of breath in his enlistment and separation examination reports.   

Post-service treatment records show that the Veteran denied any shortness of breath.  See, e.g., private treatment report dated March 2001, VA treatment report dated June 2009, and VA treatment report dated April 2011.  In a July 2012 VA treatment report, the Veteran complained of shortness of breath.  

During the March 2015 Board hearing, the Veteran testified that he has had breathing problems since service.  In particular, he indicated that he "had a problem with a drill sergeant and [he] had went through [a] gas chamber" and stay inside without a mask for five minutes.  He stated that he went to sick hall and sought treatment during his military service.  He further testified that since service he has suffered from breathing problems; however he has not received treatment, to include medications, for his breathing problems.

Where the Board encounters lay evidence, the Board is required to assess the competency and credibility of that evidence before assigning it weight.  Competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted.  Layno, supra
Here, the Board finds that the Veteran is competent to report having certain observable symptoms such as breathing problems.  However, competency of evidence differs from its weight and credibility.  

In determining whether statements and evidence submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the veteran.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

The Board finds that the Veteran's statements regarding his in-service breathing problems are not credible and afforded no probative value.  While the Veteran claims that he sought treatment during his military service for his breathing problems, his STRs are silent as to any treatment, complaint, or diagnosis of any breathing problems.  In fact, the STRs demonstrate that the Veteran did not report any in-service injury causing any breathing problems.  On separation from the service, the Veteran denied having or having had asthma or shortness of breath.  Also, post-service medical evidence shows that he has repeatedly denied breathing problems, to include shortness of breath on multiple occasions.  See, e.g., VA treatment records dated March 2001 and April 2011.  Conversely, in July 2012, the Veteran complained of shortness of breath; however, he did not report any in-service event that could have caused his shortness of breath.  Finally, the Veteran submitted several compensation claims over the years and never mentioned disability exhibited by breathing problems.  It seems reasonable that if he had such disability and thought it was related to service, he would have mentioned this when filing earlier claims.  The Board does not find credible evidence that breathing problems started in service and persisted since then.  

Notably, even if the Veteran's reported in-service injury, being placed in a gas chamber as a form of punishment, did occur his post-service evidence does not reflect any symptomatology associated with breathing problems until four decades later.  

The Board finds persuasive that there is no medical evidence of any complaints, diagnosis, or treatment of a disability exhibited by breathing problems until July 2012.  The fact remains that there is lack of objective evidence of any treatment for a disability exhibited by breathing problems.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Here, the lack of any evidence of breathing complaints, symptoms, or findings until decades after service and that the Board finds that the Veteran's testimony is not credible establishes that the in-service occurrence or aggravation of a disease or injury requirement has not been satisfied.

In sum, the Veteran's statements concerning an alleged in-service injury resulting in breathing problems are at odds with the remainder of the record and therefore lack credibility.  Therefore, the preponderance of the evidence weighs against a finding of an in-service injury, event or disease, or that the Veteran's breathing problems are related to his military service.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.

ORDER

Entitlement to service connection for a disability exhibited by breathing problems is denied. 


REMAND

The Veteran claims that his equilibrium and hypertension are due to his military service.  Alternatively, he claims that his hypertension is due to herbicide exposure and his service-connected diabetes mellitus. 

With regards to the hypertension claim, the evidence of record is unclear and contradictory as to when the Veteran was initially diagnosed with hypertension.  For example, the Veteran testified during the March 2015 Board hearing that he was diagnosed with hypertension within one year after separation from military service, in 1970.  However, treatment records show that he was initially diagnosed in March 1976.  Moreover, an August 2009 VA examination report documents that the Veteran was initially diagnosed with hypertension in 1975; on the contrary, a February 2013 VA examination report documents that the Veteran was initially diagnosed with hypertension in 1970.  

Notably, the August 2009 VA and February 2013 VA examiners provided an opinion as to whether the Veteran's hypertension is due to his service-connected diabetes mellitus; however, they failed to address whether service-connected disability aggravated hypertension or whether direct service or hypertension secondary to herbicide exposure was (were) appropriate.  See rating decision dated November 2009.  ( granting service connection for diabetes mellitus with coronary artery disease and peripheral neuropathy on the basis of presumed herbicide exposure.)  As such, an addendum opinion is necessary to address whether the Veteran's hypertension is aggravated by diabetes mellitus or due to his military service, to include his conceded herbicide exposure.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  
As to his disability exhibited by equilibrium, he testified during the March 2015 Board hearing that he has suffered from equilibrium problems since service.  His service treatment records show multiple complaints of dizziness.  After service some treatment providers note unknown etiology.  See, e.g., VA treatment record dated October 2005.  Conversely, other VA and private treatment providers have associated the Veteran's equilibrium to his service-connected anemia and high blood pressure.  See VA examination report dated February 1980 and private treatment provider, Dr. M. Walker, dated April 2007.  As the evidence contains opinions regarding the etiology of the Veteran's equilibrium problems, which has not been addressed by a VA examiner, a VA examination is necessary.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  

On remand, any outstanding relevant medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received, to include from Dr. C. Strong and Dr. M. Walker.  

2.  Obtain records of treatment that the Veteran may have received at any VA health care facility since April 2013.  

All such available documents should be associated with the claims file.

3.  Obtain an addendum to the February 2013 VA examination report, preferably from the original examiner.  If the original examiner is no longer available to provide the requested opinions, another equally qualified VA examiner shall provide the necessary additional opinions.  The need for an additional examination of the Veteran is left to the discretion of the VA examiner.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner should provide an opinion as to
whether it as likely as not (50 percent or greater probability) that hypertension was aggravated by diabetes mellitus, had its clinical onset in or is otherwise related to military service, or within the first post-service year, to include as due to conceded herbicide exposure.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his equilibrium problems.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

For any disability exhibited by equilibrium problems found, including vertigo, the examiner should indicate whether it as likely as not (50 percent or greater probability) that it had its clinical onset in or is otherwise related to military service.  

If not, the examiner should indicate whether any vestibular disorder found, including vertigo, is as likely as not (50 percent or greater probability) caused or aggravated by his service-connected anemia, or hypertension (if found hypertension is service-connected herein).  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

In addressing the question above the examiner should address and comment on VA examination report dated February 1980 and private treatment provider, Dr. M. Walker, dated April 2007.

5.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or 

other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



Department of Veterans Affairs


